Citation Nr: 0606057	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  01-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The appellant had active military service from August 1969 to 
August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.  

The Board notes that service connection was previously denied 
for PTSD by a December 1998 rating action.  By a September 
2003 decision, the Board addressed whether new and material 
evidence had been submitted sufficient to reopen the claim of 
service connection.  Wakeford v. Brown, 8 Vet. App. 237 
(1996).  The Board found that new and material evidence had 
been submitted and remanded the underlying claim of service 
connection for further evidentiary development.  


FINDING OF FACT

The veteran does not have PTSD.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  In order for service connection to 
be granted, there must be medical evidence that demonstrates 
that the claimant currently has the disability for which 
service connection is claimed.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 
(1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  
VA regulations specifically provide that "[s]ervice 
connection for [PTSD] requires medical evidence diagnosing 
the condition . . . ."  38 C.F.R. § 3.304(f) (2005).

In the present case, the Board finds that the veteran does 
not have PTSD.  

In the instant case, the appellant notes that while he was 
stationed in Vietnam, he worked as a medic in combat 
situations.  The appellant further maintains that he was 
awarded the Bronze Star Medal for rescuing two men under 
heavy fire.  In this regard, the Board recognizes that a 
Bronze Star Medal is not listed on the appellant's DD Form 
214.  However, the appellant's personnel records do confirm 
that he served in Vietnam from January to August 1971, and 
that his MOS was as a medical specialist.  In addition, the 
appellant's DD Form 214 and his personnel records confirm 
that while the appellant was stationed in Vietnam, he was 
attached to the 1st Battalion 21st Artillery 1st Cavalry 
Division.  Moreover, the Board notes that the operational 
reports-lessons learned (OR-LL's) from the appellant's unit 
of assignment in Vietnam document that during the period from 
February 19, 1971 to February 23, 1971, his unit received 
mortar rounds and five soldiers were wounded in the attack.  
Therefore, in light of the above and the OR-LL's from the 
appellant's unit of assignment in Vietnam, the Board 
acknowledges that the appellant experienced certain stressful 
events that might provide the basis for a diagnosis of PTSD.  
Nevertheless, without a confirmed diagnosis, service 
connection may not be granted.

The appellant's service medical records are negative for any 
complaints or findings of a psychiatric disorder, to include 
PTSD.  The records show that in August 1971, the appellant 
underwent a separation examination.  At that time, he was 
clinically evaluated as normal for psychiatric purposes.  

A VA Discharge Summary shows that the appellant was 
hospitalized from February 1989 to May 1989.  According to 
the Summary, the appellant sought admission due to having a 
decreased concentration span.  At that time, it was noted 
that the appellant had a history of alcoholism for at least 
20 years, and that he had attempted suicide in December 1988.  
Upon his discharge, he was diagnosed with the following:  
(Axis I) (a) major depression, recurrent with psychotic 
features, (b) alcohol dependency, chronic, and (c) drug 
dependency, chronic.  

In November 1990, the RO received a VA Discharge Summary 
which showed that the appellant was hospitalized from 
December 27, 1988 to January 25, 1989, for drug and alcohol 
problems.  Upon his discharge, he was diagnosed with the 
following:  (Axis I) (a) alcohol dependence, continuous, and 
(b) drug dependence, mixed, continuous, associated with 
depression.  The RO also received a VA outpatient treatment 
record, dated in July 1989, which showed that at that time, 
the appellant was diagnosed with questionable manic 
depression and schizophrenia.  

In January 1991, the RO received a private medical statement 
from Dr. W.R.L., dated in December 1988, and related private 
medical records from the Alpena General Hospital, dated in 
December 1988.  In the private medical statement from Dr. L., 
it was noted that the appellant had been hospitalized under 
his care from December 12, 1988 to December 16, 1988.  Dr. L. 
stated that the appellant's admission was precipitated by a 
suicide attempt in which he suffered significant lacerations 
of both wrists.  Dr. L. noted that psychiatric evaluation 
revealed no evidence of psychosis, but a significant disorder 
of mood.  According to Dr. L., the appellant's diagnosis was 
"major affective disorder, major depression."  Dr. L. 
reported that historically the appellant appeared to have 
been suffering from significant depression for a number of 
years and appeared to have been attempting to cope by the 
excess use of alcohol and drugs.  

In March 1991, the appellant underwent a VA examination.  
Upon mental status evaluation, the appellant stated that he 
heard voices and felt hopeless and worthless.  The examining 
physician noted that the appellant had paranoid ideas and 
appeared depressed.  The appellant was diagnosed with the 
following: (Axis I) schizophrenia, schizoaffective type.  

In September 1995, the RO received outpatient treatment 
records from the St. Cloud VAMC, from January 1989 to August 
1995.  The records are negative for any complaints or 
findings of PTSD and show intermittent treatment for 
psychiatric disorders other than PTSD.  

A VA Discharge Summary shows that the appellant was 
hospitalized from July to August 1997.  While the appellant 
was hospitalized, he underwent a mental status evaluation.  
At that time, he stated that while he was in the Army, he 
served in Vietnam for seven months as a medic in an artillery 
company.  The appellant noted that he received a medal for 
rescuing a wounded solder.  The examining physician revealed 
that the appellant reported some PTSD symptomatology and 
screened positive on the PTSD screen, but that according to 
the appellant, he had been evaluated by a Dr. J.B., a VA 
physician, and that Dr. B. had determined that he did not 
meet the full criteria for that disorder.  The appellant 
stated that his first nervous break occurred in 1988 
following a period of heavy cocaine use, and that he cut his 
wrists at that time.  He indicated that he was subsequently 
hospitalized and started taking medication.  Following the 
mental status evaluation, the examiner stated that he was 
listing the appellant's psychiatric diagnosis as a psychotic 
disorder, not otherwise specified, since he believed that 
drug use may have been etiologically related to it.  
According to the examiner, an alternative diagnosis would 
have been schizoaffective disorder.  The examiner noted that 
it was possible that the appellant also had a sleep disorder.  
Upon discharge, the appellant was diagnosed with the 
following: (Axis I) (a) alcohol dependence, continuous 
(diagnosis responsible for length of stay), (b) mixed 
substance dependence, (c) psychotic disorder not otherwise 
specified, (Axis IV) moderate, and (Axis V) Global Assessment 
of Functioning (GAF) score of 55/45.

In May 1998, the appellant underwent a VA PTSD evaluation 
that was conducted by J.B., Ph.D.  Dr. B. stated that he had 
seen the appellant in April 1994 for a PTSD evaluation.  Dr. 
B. indicated that the appellant denied any suicidal ideation 
or intent, but noted that he was depressed.  The appellant 
denied manic or psychotic symptoms, and he reported serious 
problems with alcohol.  He noted that while he was in the 
military and stationed in Vietnam, he was attached to the 1st 
Cavalry and worked as a medic with the artillery.  According 
to the appellant, he was in combat situations where he felt 
intense fear, helplessness, and horror.  The appellant stated 
that he averaged intrusive memories approximately twice per 
week, although recently they had been almost daily.  He 
indicated that he felt deep sadness and despair when he had 
those memories and that he had feelings of survival guilt.  
The appellant reported that he did not recall nightmares 
about the war, but that he had dreams with themes from 
Vietnam.  According to the appellant, he also had flashbacks.  
In regard to an assessment, Dr. B. stated that the appellant 
met the criteria for PTSD secondary to the experiences as a 
combat medic in Vietnam.  Dr. B. indicated that the appellant 
also had major depression and difficulties with alcohol.  

Outpatient treatment records from the St. Cloud VAMC show 
that in May 1998, the appellant participated in the Chemical 
Dependency Center Program.  The appellant was diagnosed with 
the following: (Axis I (1) alcohol dependence, early 
remission for about four weeks, (2) mixed substance 
dependency, (3) depression, not otherwise specified, (Axis 
IV) chronic alcoholism, depression, and (Axis V) GAF score of 
30.  

In August 1998, the appellant underwent a VA PTSD 
examination.  At that time, the examiner, J.C.W., M.D., noted 
that the appellant was initially evaluated by W.G.S., Ph.D., 
a clinical psychologist.  In the August 1998 report from Dr. 
S., Dr. S. stated that with regard to criterion A of the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (DSM-IV) diagnostic criteria for PTSD, the appellant 
reported experiencing several traumatic events during his 
tour of duty in Vietnam.  Dr. S. indicated that according to 
the appellant, after being in Vietnam for two weeks, he 
rescued two men under heavy fire.  Dr. S. noted that although 
the appellant revealed that he had received the Bronze Star 
for his actions, that a Bronze Star was not listed on the 
appellant's DD Form 214.  The appellant also reported that he 
had witnessed a fellow soldier getting his leg blown off, and 
he described another incident where an 11 or 12-year old 
Vietnamese child with a live grenade ran into a village where 
his unit was, and the child was shot by one of his fellow 
soldiers.  The appellant further reported an incident when he 
had about one week left in Vietnam and his unit was 
participating in a convoy when they were shot at by an 
armored vehicle with quad-50 machine guns.  In regard to 
criterion B for PTSD, Dr. S. noted that the appellant did not 
report symptoms of persistently re-experiencing any of his 
traumatic events.  Dr. S. stated that according to the 
appellant, he sometimes thought about Vietnam and the related 
traumatic events, particularly when he encountered things 
that reminded him of Vietnam, but that he did not dwell on it 
and that his thoughts were not particularly intrusive or 
distressing.  The appellant reported periodic dreams of 
Vietnam, but not of the specific events.  He denied feeling 
as if he was reliving those events or having flashbacks.  
According to the appellant, he did experience some distress 
in relation to hearing a helicopter, smelling a dead animal, 
or seeing someone without a limb, but he revealed that it was 
not intense distress.  

In regard to criterion C for PTSD, the appellant did not 
report persistent avoidance of associated stimuli.  The 
appellant specifically denied avoiding thoughts and feelings 
related to the events.  He also reported a marked diminished 
interest in significant activities, feeling detached or 
estranged from others, a restricted range of affect, and a 
sense of foreshortened future since returning from Vietnam.  
Dr. S. stated that it was important to note that those 
symptoms (diminished interest, detachment from others, 
restricted affect, and a sense of foreshortened future) were 
frequently experienced in other psychiatric disorders, 
particularly mood and psychotic disorders.  In regard to 
criterion D for PTSD, the appellant did describe symptoms of 
increased arousal.  The appellant reported significant 
difficulties maintaining sleep, and also reported chronic 
difficulties with irritability, attention, and concentration.  
He further noted difficulties with hypervigilance and 
reported an exaggerated startle response.  In regard to 
criterion E for PTSD, Dr. S. stated that the appellant 
reported that the above-mentioned symptoms had their onset 
shortly after returning from Vietnam, significantly worsened 
in 1985, and worsened dramatically in 1988 upon his first 
psychiatric hospitalization.  

Upon mental status evaluation, the appellant denied current 
suicidal and homicidal ideation.  The appellant's mood was 
mildly depressed and his affect was rather blunted.  Dr. S. 
noted that the appellant revealed what appeared to be 
auditory hallucinations and possible paranoid delusions 
related to those hallucinations.  Dr. S. stated that the 
following tests were administered: (1) the Minnesota 
Multiphasic Personality Inventory (MMPI-2), and (2) the 
Mississippi Scale for Combat Related PTSD.  According to Dr. 
S., the appellant produced an invalid MMPI-2 profile.  The 
appellant endorsed an unusually high number of items that 
reflected severe and bizarre psychopathological symptoms.  
Dr. S. indicated that "given the information available at 
the time of the evaluation, [it] appeared to reflect an 
exaggeration of existing psychiatric symptoms."  However, 
according to Dr. S., given the marked exaggerated nature of 
the information provided by the appellant, further 
interpretation was not warranted.  On the Mississippi Scale 
for Combat Related PTSD, Dr. S. stated that the appellant 
obtained a score of 139 which fell significantly above the 
suggested cut-off for individuals who carried a diagnosis of 
PTSD.  Dr. S. noted that when the appellant was presented 
with discrepancies regarding the level of distress reflected 
on the Mississippi Scale, the appellant stated that he 
"probably exaggerated on that test a little."  The 
diagnoses were the following: (Axis I) (1) alcohol 
dependence, severe, (2) cannabis abuse, (3) cocaine 
dependence, full sustained remission, (4) amphetamine 
dependence, full sustained remission, (5) psychotic disorder, 
not otherwise specified, provisional, (6) rule out substance 
induced psychotic disorder, (7) pathological gambling, (Axis 
IV) limited social support, inadequate finances, and (Axis V) 
GAF score of 35.  

In the August 1998 report, Dr. S. stated that the results of 
the appellant's evaluation, which consisted of a two-hour 
interview, a review of the appellant's claims file, and the 
administration of the MMPI-2 and the Mississippi Scale, were 
not consistent with the diagnosis of PTSD.  Specifically, Dr. 
S. indicated that the appellant met the DSM-IV criterion A 
for PTSD, but that he did not re-experience those events in a 
way consistent with criterion B.  Dr. S. further noted that 
although the appellant met some symptoms for criteria C and 
D, the symptoms he reported that were consistent with those 
criteria could equally and likely be better explained by his 
depressive symptoms, his long-standing problems with 
substance abuse, and his psychotic symptoms.  According to 
Dr. S., the appellant also met the diagnostic criteria for 
psychotic disorder, not otherwise specified.  Dr. S. stated 
that, given the appellant's long history of problems with 
substances, it was unclear whether those psychotic symptoms 
(auditory hallucinations and paranoid delusions) were caused 
by or exacerbated by his use of substances.  

In December 1998, the RO received a VA Discharge Summary 
which showed that the appellant was hospitalized from April 
to May 1998 for treatment of alcohol abuse.  Upon admission, 
it was noted that the appellant was found to meet the 
criteria for PTSD due to being a medic in Vietnam.  Upon 
discharge, he was diagnosed with the following: (Axis I) (1) 
alcohol dependence, continuous (DXLS), (2) PTSD, (3) history 
of mixed substance dependence, (4) psychotic disorder, not 
otherwise specified, (Axis IV) moderate, and (Axis V) GAF 
score of 45.  In December 1998, the RO also received a second 
VA Discharge Summary which showed that the appellant was 
hospitalized for 12 days in September 1998 for chemical 
dependency treatment.  Upon discharge, he was diagnosed with 
the following: (Axis I) (1) alcohol dependence (DXLS), (2) 
schizo-affective disorder, (3) history of mixed substance 
dependence, (4) nicotine dependence, (Axis IV) moderate, and 
(Axis V) GAF score of 45.  

The veteran was again examined by VA in June 2004 in an 
attempt to obtain more definite information regarding the 
possibility that he had PTSD.  Upon examination, the veteran 
reported that his main problem was that he had voices 
speaking to him.  He denied any significant nightmares or 
intrusive recollections about his Vietnam combat experiences.  
He said he thought about Vietnam at times, but such thinking 
did not stir up significant traumatic feelings.  He said he 
did not have flashbacks.  He reported being generally 
hypervigilant in public and startling quite easily.  The Axis 
I diagnoses included a psychosis, not otherwise specified, 
and alcohol dependence.  The examiner, T.M., M.D., indicated 
that he reviewed the file in detail and agreed with the 
assessment that the veteran did not have PTSD.  It was noted 
that, although the veteran experienced traumatic events in 
service, he did not meet criterion B for a PTSD diagnosis 
because he did not have persistent intrusive recollections or 
nightmares that affected his functioning.  It was noted that 
he was able to joke about his experiences with friends and he 
was not affected on a daily basis.  He did not have 
significant avoidance of Vietnam-related stimuli.  It was 
noted that while he reported some PTSD-like symptoms, much of 
his disability was related to his psychotic illness.  The 
examiner concluded that it was not clear whether his 
psychotic symptoms were related to psychotic illness or 
substance induced.  

Records dated from July to October 2005 show that the veteran 
was thought to possibly be experiencing PTSD.  A diagnosis of 
PTSD was made on an August 2005 hospital report, but the only 
reference to possible PTSD symptomatology was that the 
veteran had intrusive thoughts about past events in his life.  
The past events were not specified.  

As noted above, there must be a diagnosis of PTSD.  The Board 
finds that the veteran does not have such a problem.  From 
1988 forward, the veteran was seen repeatedly for psychiatric 
problems that were not diagnosed as PTSD.  Even when it was 
thought that he had some PTSD symptoms in 1997, PTSD was not 
ultimately diagnosed.  A psychologist, Dr. B., concluded that 
the veteran met the criteria for PTSD in May 1998, but it was 
the very same symptoms on which Dr. B's diagnosis was made 
that were shown to be lacking at other times.  Dr. B. found 
that the veteran had intrusive memories and survivor guilt, 
but when examined by Dr. S. several months later, it was 
specifically noted that the veteran was not persistently re-
experiencing the traumatic events.  It was also noted that he 
did not avoid Vietnam-related stimuli.  Indeed, when the 
veteran was questioned about the psychological test results, 
which Dr. S. had suspected to be inaccurate because of 
exaggeration, the veteran admitted to having exaggerated his 
symptoms.  Subsequently, when questioned by a psychiatrist in 
June 2004, the same criteria found to be missing by Dr. S. 
were again lacking.  

Dr. B's assessment, along with the May 1998 hospital report 
and the August 2005 hospital report, appear to stand out 
against a record that otherwise tends to show that the 
veteran has other psychiatric disorders, not PTSD.  The May 
1998 hospital report does not show that the diagnosis is 
supported by comment or underlying analysis set forth in the 
report itself.  All that was said about the diagnosis was 
that the veteran had been found to meet the criteria for PTSD 
because he was a medic in Vietnam.  Likewise the August 2005 
hospital report is missing an analysis of the pertinent 
criteria.  It was noted that the veteran had intrusive 
thoughts about past events in his life, but those events were 
not enumerated.  As noted in the more thorough reports, 
several criteria must be met before a diagnosis can be made.  
Consequently, the Board gives greater weight to the more 
thorough examination reports and does not find that the May 
1998 or August 2005 hospital reports are of any evidentiary 
value.  As for Dr. B's May 1998 assessment that the veteran 
has PTSD, it does not appear that Dr. B. performed any 
testing or evaluation beyond the clinical interview.  As 
noted above, when testing was conducted with a view toward 
obtaining a definite diagnosis, and the veteran was 
confronted with the unusual test results, he admitted to 
exaggerating, which is what was suspected by the examiner.  
Additionally, when a psychiatrist examined the veteran in 
June 2004, a detailed explanation was set forth for why a 
diagnosis of PTSD was not made.  Given the greater expertise 
of the psychiatrist, and because it appears that on those 
occasions when specific testing for PTSD was conducted with 
the intent of providing a definite diagnosis instead of a 
working clinical assessment (as apparently was the case with 
Dr. B) the veteran was in fact not found to have the 
disability, the Board gives greater weight to the August 1998 
and June 2004 examination reports.  Additionally, these 
reports are consistent with what appears to be a long history 
of the veteran being followed for problems other than PTSD.  
Consequently, for all these reasons, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.  

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) became law.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
also held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim.  Id.  
This "fourth element" comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

In the present case, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to element 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letters in October 2003 and March 2005 informing 
him of the evidence necessary to substantiate a claim for 
service connection.  In addition, he was furnished a 
statement of the case (SOC) in September 2001 that contained 
a summary of the relevant portions of 38 C.F.R. § 3.304(f).  
This put the veteran on notice of what was required to 
substantiate his claim.

With regard to elements (2) and (3), the Board notes that the 
RO's letters explained that VA would make reasonable efforts 
to help the veteran get evidence necessary to support his 
claim-such as medical records, employment records, and 
records from other Federal agencies-but that he was 
responsible for providing appropriate releases, where 
necessary, and enough information about the records so that 
VA could request them from the agency or person who had them.  
He was also notified that VA would assist him by providing a 
medical examination or getting a medical opinion if it was 
necessary to make a decision on his claim.

Finally, with respect to element (4), the Board notes that it 
does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains" to his claim.  As a practical 
matter, however, he has been notified of the need to provide 
such evidence.  The RO's March 2005 letter instructed the 
veteran that it was his responsibility to make sure that VA 
received all records not in the possession of a Federal 
department or agency.  It is reasonable to conclude that this 
meant records in his possession too.  Under the 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the purposes of the VCAA 
have been satisfied.  Here, the Board finds that, because 
each of the four content requirements of a VCAA notice has 
been met, any error in not providing a single notice to the 
appellant covering all content requirements was harmless.  
See, e.g., 38 C.F.R. § 20.1102 (2004).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded multiple 
VA psychiatric examinations in connection with his claim, and 
he has not provided any releases for the procurement of 
additional private records beyond those already of record.  


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


